UNITED STATES DISTEAGE QOMUREBOVEUSRILUS TBSCUATENESDY Oecd Aiternay26 EPH gLGA UPN GROUP

 

ALBERTO MONTALVO, ETAL

Plaintiff(s)
Index # 1:20-CV-01603-VEC
- against -

Purchased February 24, 2020
FIG & OLIVE FOUNDERS LLC, ETAL

Defendant(s)
AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

STEVEN C. AVERY BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE AGE
OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on May 19, 2020 at 11:40 AM at

SECRETARY OF STATE
ALBANY, NY

deponent served the within SUMMONS IN A CIVIL ACTION AND CLASS AND COLLECTIVE ACTION COMPLAINT on FIG & OLIVE
FOUNDERS LLC therein named,

SECRETARY a Domestic LIMITED LIABILITY COMPANY by delivering two true copies to SUE ZOUKY, LEGAL CLERK
OF STATE personally, deponent knew said LIMITED LIABILITY COMPANY so served to be the LIMITED LIABILITY COMPANY
described in said summons as said Defendant and knew said individual to be AUTHORIZED to accept thereof.

Service upon the N.Y.S. Secretary of State under SECTION 303 OF THE LIMITED LIABILITY COMPANY LAW and tendering the
required fee.

Deponent further states that he describes the person actually served as follows:

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
FEMALE WHITE BLONDE 55 5" 150

 

 

 

 

 

 

 

 

  
 

26, 2020

 

  
  
   

JOSEPH K RALPH J MULLEN VINETTA BREWER io

Notary Public. ‘State Notary Public, State of New York Notary Public, State of New York STEVEN C. AVERY
No. 01KN61782¢4 No. 01MU6238632 No. 4949206

Qualified In Ne Sounty Qualified in Queens County Qualified in Bronx County

Commission/Expires Nove (rber 26, 2023 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice #: 743546

UNITED PROCESS SERVICE, INC., 225 BROADWAY, SUITE 440, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
